NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              JUAN F., Appellant,

                                        v.

                       ERICA C., N.C., M.F., Appellee.

                             No. 1 CA-JV 21-0064
                               FILED 8-19-2021


           Appeal from the Superior Court in Coconino County
                        No. S0300AD202000053
             The Honorable Elaine Fridlund-Horne, Judge

                                  AFFIRMED


                                   COUNSEL

Coconino County Public Defender’s Office, Flagstaff
By Rhys Campbell
Counsel for Appellant

Christiansen Law, PLLC, Flagstaff
By Christopher L. Christiansen
Counsel for Appellee
                         JUAN F. v. ERICA C., et al.
                           Decision of the Court




                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1            Juan Figueroa (“Father”) appeals the juvenile court’s order
terminating his parental rights to N.C. and M.F. (collectively “children”).
For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            Erica Campos (“Mother”) and Father married in 2013 and
share the two minor children. In February 2015, Father pled no contest, in
California, to two counts of lewd or lascivious acts with a child, for
molesting his nine-year-old niece. The California court sentenced Father to
10 years’ imprisonment with 526 days of pre-incarceration credit.

¶3             Mother and Father divorced in February 2016, and the
superior court awarded Mother sole legal decision-making and primary
care of the children. The divorce decree required Father to buy a phone and
minutes, and then provide that phone to Mother, who would facilitate
telephone contact between the children and Father. Father gave Mother an
iPad and she set up a phone plan for it. Mother then provided the iPad’s
phone number to Father through her attorney.

¶4            In January 2020, Father petitioned to enforce his parenting
time. Father requested that Mother give his letters to the children, allow the
children to talk to him, and inform him of the children’s health, schooling,
and milestones.

¶5           The day after the March 2020 hearing on Father’s petition to
enforce, Mother petitioned to terminate Father’s parental rights as to both
children. Mother alleged two grounds: that Father’s felony convictions
proved his unfitness to parent the children, and that the length of Father’s
sentence deprived the children of a normal home for a period of years.

¶6           The juvenile court held a termination hearing on November
6, 2020. Mother testified Father has not spoken to the children while in


                                      2
                         JUAN F. v. ERICA C., et al.
                           Decision of the Court

prison, including no attempts to call via the iPad. Mother also testified that
because the children have not seen their father in eight years, receiving his
gifts and letters made them uncomfortable. And she stated the children
consider Father a stranger. Mother is the children’s main provider and can
support the children without Father’s help.

¶7            Father testified he had a good relationship with the children
before his incarceration. He described taking them on trips to the beach, the
Colorado River, Lake Havasu, and museums. And he testified to taking the
children to school. But he also acknowledged his inability to carry out
common parental tasks since being incarcerated. Father claimed he tried
calling the children more than 100 times and sent more than 50 letters over
the past five years. But he also admitted that he has not spoken to either
child during his incarceration.

¶8           The juvenile court severed Father’s parental rights on the
length of sentence ground, finding his incarceration precludes him from
providing the children with a normal home. Father timely appealed, and
we have jurisdiction under A.R.S. §§ 8-235(A) and 12-120.21(A)(1).

                               DISCUSSION

¶9             We review the severance of parental rights for an abuse of
discretion. Titus S. v. Dep’t of Child Safety, 244 Ariz. 365, 369, ¶ 15 (App.
2018). We will uphold the juvenile court’s findings of fact “if supported by
adequate evidence in the record.” Christy C. v. Ariz. Dep’t of Econ. Sec., 214
Ariz. 445, 452, ¶ 19 (App. 2007) (quoting State v. Smith, 123 Ariz. 243, 247
(1979)). “The juvenile court, as the trier of fact in a termination proceeding,
is in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and make appropriate findings.” Jesus M. v. Ariz.
Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002).

I.            Statutory Ground

¶10            To sever the parent-child relationship, the juvenile court must
find parental unfitness based on at least one statutory ground under A.R.S.
§ 8-533(B), by clear and convincing evidence. Kent K. v. Bobby M., 210 Ariz.
279, 284, ¶ 22 (2005). “[S]uch a standard adequately conveys to the
factfinder the level of subjective certainty about his factual conclusions
necessary to satisfy due process.” Santosky v. Kramer, 455 U.S. 745, 769
(1982). On appeal, due process requires us to assess whether a reasonable
factfinder could conclude based on the record that the petitioning party has
met its clear and convincing evidentiary burden to sustain the termination
of parental rights. See id. at 747–48, 769.


                                      3
                          JUAN F. v. ERICA C., et al.
                            Decision of the Court

¶11           The juvenile court may terminate parental rights if “the
parent is deprived of civil liberties due to the conviction of a felony . . . [and]
the sentence of that parent is of such length that the child will be deprived
of a normal home for a period of years.” A.R.S. § 8-533(B)(4). Michael J. v.
Ariz. Dep’t of Econ. Sec. sets forth non-exclusive factors the court must
consider when determining whether the length of a felony sentence
sufficiently deprives a child of “a normal home for a period of years.” 196
Ariz. 246, 251–52, ¶ 29 (2000). The court must consider:

               (1) the length and strength of any parent-child
               relationship existing when incarceration begins,
               (2) the degree to which the parent-child
               relationship can be continued and nurtured
               during the incarceration, (3) the age of the child
               and the relationship between the child's age and
               the likelihood that incarceration will deprive
               the child of a normal home, (4) the length of the
               sentence, (5) the availability of another parent to
               provide a normal home life, and (6) the effect of
               the deprivation of a parental presence on the
               child at issue.

Id. The court should also consider all other relevant factors as part of the
termination inquiry. See Christy C., 214 Ariz. at 450, ¶ 15. But the court is
not required to list its factual findings as to each factor on the record. Id. at
451–52, ¶ 19.

¶12           The record contains sufficient evidence to support the
juvenile court’s findings on the length of sentence ground. The children
were young when Father began serving his ten-year sentence in California.
Mother testified the children never visited Father in-person. The parties
presented conflicting evidence about other forms of contact. Mother
claimed Father never tried to call the children and Father claimed he called
them often, but never spoke to either of them. Neither party introduced
evidence, such as phone records or the iPad device, to substantiate their
claim. While Mother admitted receiving Father’s letters, she claimed that
reading the letters made the children uncomfortable because they
considered him “a stranger.”

¶13            Father argues the juvenile court erred in assessing the Michael
J. factors because it did not consider that Mother denied him access to the
children. But the juvenile court expressly found “Mother may have
interfered with Father’s relationship, but only as to phone contact.” And


                                        4
                         JUAN F. v. ERICA C., et al.
                           Decision of the Court

record evidence does not support Father’s assertion that the superior court
held Mother in contempt of court for failing to facilitate visitation. In any
event, Mother’s alleged interference only affects one Michael J. factor: the
parent-child relationship during Father’s incarceration.

¶14           Father does generally dispute the juvenile court’s findings on
the other factors but does not point to a legal deficiency. Rather, he asks us
to reweigh the evidence and reach a new conclusion, which we will not do.
See Joelle M. v. Dep’t of Child Safety, 245 Ariz. 525, 528, ¶ 18 (App. 2018).
Father thus failed to establish that the juvenile court abused its discretion
in finding Mother met her evidentiary burden on the length of sentence
ground.

II.           Best Interests

¶15             The juvenile court must also find by a preponderance of the
evidence that termination would be in the best interests of the children.
Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 149–50, ¶ 8 (2018). Once a court
has found at least one statutory ground to terminate, it may “presume that
the interests of the parent and child diverge.” Kent K., 210 Ariz. at 286, ¶ 35.
We thus focus our inquiry at the best interest stage on “the interests of the
child as distinct from those of the parent.” Id. at 285, ¶ 31. The “child’s
interest in stability and security” is the touchstone of our inquiry. Id. at 286,
¶ 34 (citation omitted). Termination of parental rights is in the child’s best
interests “if either: (1) the child will benefit from severance; or (2) the child
will be harmed if severance is denied.” Alma S., 245 Ariz. at 150, ¶ 13. The
court “must consider the totality of the circumstances existing at the time
of the severance determination.” Id. at 150–51, ¶ 13.

¶16            Father argues the juvenile court erred in its best interests’
analysis because it “only considered that Father was a stranger to the
children.” But the court’s termination order included factual findings based
on Mother’s testimony that the children will benefit from termination
because they will be “at ease to know a stranger will not be contacting
them.” Father offers no legal basis for us to conclude that this finding is
insufficient to support a best interests conclusion. The court thus did not
abuse its discretion in finding that termination was in the children’s best
interests.




                                       5
               JUAN F. v. ERICA C., et al.
                 Decision of the Court




                      CONCLUSION

¶17   We affirm.




                   AMY M. WOOD • Clerk of the Court
                   FILED: AA




                                6